                               UNITED STATES DISTRICT COURT                                  JS-6
                              CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES - GENERAL
Case No.       2:19-cv-02671-SVW-MRW                                          Date        July 2, 2019

Title          Pedro W. Barillas et al. v. FCA US LLC et al.




 Present: The Honorable       STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                     Paul M. Cruz                                               N/A
                     Deputy Clerk                                     Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                           N/A                                                      N/A
 Proceedings:              IN CHAMBERS ORDER GRANTING PLAINTIFFS’ MOTION TO
                           REMAND [22] AND DENYING DEFENDANT’S MOTION FOR
                           JUDGMENT ON THE PLEADINGS [23]

I.      Introduction and Background

        On March 1, 2019, Plaintiffs Pedro W. Barillas and Ingrid Martinez filed the instant suit against
Defendants FCA US LLC and BN Dealership I, LLC (dba West Valley Chrysler Jeep). Dkt. 3, Ex. A.
Plaintiffs assert claims against Defendant FCA for: (1) violation of the Song-Beverly Act (breach of
express warranty); (2) violation of the Song-Beverly Act (breach of implied warranty); and (3) violation
of Cal. Civ. Code § 1793.2. Plaintiffs bring one claim against Defendant West Valley Chrysler Jeep for
negligent repair. Id.

       On April 8, 2019, Defendant FCA removed the action to this Court. Dkt. 1. The alleged basis for
removal was diversity of citizenship. Id. at 3. Plaintiffs now move to remand the action to state court on
the ground that Defendants have not met their burden to establish diversity jurisdiction. Dkt. 22.

II.     Summary of Allegations

        A.       Allegations of the Complaint

      The crux of Plaintiffs’ allegations is that in 2012, Plaintiffs purchased a new 2012 Jeep Grand
Cherokee that was manufactured and/or distributed by Defendant FCA. Dkt. 3, Ex. A ¶¶ 9, 14. The




                                                                                                    :
                                                             Initials of Preparer
                                                                                     PMC

                                            CIVIL MINUTES - GENERAL                                      Page 1 of 4
                             UNITED STATES DISTRICT COURT                                  JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
Case No.     2:19-cv-02671-SVW-MRW                                            Date    July 2, 2019

Title        Pedro W. Barillas et al. v. FCA US LLC et al.



vehicle was delivered to Plaintiffs with, and further developed, a variety of defects during the warranty
period, including suspension, electrical, engine, and transmission defects. Id. ¶ 10. Plaintiffs allege that
Defendant FCA was unable to conform their vehicle to the applicable express warranties after a
reasonable number of repair attempts. Id. ¶ 24. Plaintiffs also allege that they delivered the vehicle to
Defendant West Valley Chrysler Jeep for repair on numerous occasions, and that it failed to properly
store, prepare, and repair the vehicle in accordance with industry standards. Id. ¶¶ 58, 60. Plaintiffs seek
actual damages, restitution, and civil penalties. Id. at 8.

        B.     Allegations Regarding Removal

        Defendant FCA alleged removal jurisdiction based on complete diversity of the parties.
Defendant FCA is a limited liability company, organized under the laws of the State of Delaware and
with its principal place of business in Michigan. Dkt. 24 at 5. Plaintiffs are citizens and residents of the
State of California. Id. Defendant West Valley Chrysler Jeep is also alleged to be a citizen of California.
Id. However, Defendant FCA alleges that Defendant West Valley Chrysler Jeep is a sham defendant,
joined only to defeat diversity jurisdiction. Id. at 5-6.

III.    Legal Standard

         United States federal courts are courts of limited jurisdiction. Gunn v. Minton, 568 U.S. 251, 256
(2013). Consequently, a “federal court is presumed to lack jurisdiction in a particular case unless the
contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir.
1989). Due to this presumption, federal courts must exercise “prudence and restraint” when considering
the propriety of removal. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 810 (1986). Thus, “[i]f a
district court determines at any time that less than a preponderance of the evidence supports the right of
removal, it must remand the action to the state court.” Hansen v. Grp. Health Coop., 902 F.3d 1051,
1057 (9th Cir. 2018). “The removing defendant bears the burden of overcoming the ‘strong presumption
against removal jurisdiction.’” Id. (quoting Geographic Expeditions, Inc. v. Estate of Lhotka ex rel.
Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010)).




                                                                                                  :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                     Page 2 of 4
                             UNITED STATES DISTRICT COURT                                   JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
Case No.     2:19-cv-02671-SVW-MRW                                             Date    July 2, 2019

Title        Pedro W. Barillas et al. v. FCA US LLC et al.



IV.     Analysis

         Plaintiffs contend that Defendants have failed to meet their burden to establish diversity
jurisdiction because they have not established that Defendant West Valley Chrysler Jeep is fraudulently
joined. Only if a court finds that a defendant was fraudulently joined simply to defeat complete diversity
and the defendant “cannot be liable on any theory” may the court disregard the citizenship of the “sham”
defendant for removal purposes. Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998); see
also Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (stating that fraudulent
joinder occurs where a plaintiff’s failure to state a claim is “obvious according to the settled rules of the
state”); Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009) (“[I]f there is a possibility
that a state court would find that the complaint states a cause of action against any of the resident
defendants, the federal court must find that the joinder was proper and remand the case to the state
court.”) (emphasis added). Furthermore, the Ninth Circuit has held that a defendant is not fraudulently
joined as long as any “deficiency in the complaint can possibly be cured by granting the plaintiff leave
to amend.” GranCare, LLC v. Thrower by & Through Mills, 889 F.3d 543, 550 (9th Cir. 2018).

       Here, Defendants contend that Defendant West Valley Chrysler Jeep is a sham defendant
because the only claim against it is a negligent repair claim, and Plaintiffs cannot state a negligent repair
claim because the claim is barred by the economic loss rule. Dkt. 24 at 6. According to Defendants, the
economic loss rule bars any claim for negligent repair unless the alleged losses are accompanied by
personal injury or physical damage to property, and here Plaintiffs have not alleged any personal injury
or property damage. Id. at 6-8.

        Defendants’ arguments are insufficient to establish that Defendant West Valley Chrysler Jeep
cannot be liable on any theory. In particular, it is not obvious under California law that Plaintiffs’
negligent repair claim against Defendant West Valley Chrysler Jeep is barred by the economic loss rule.
The Complaint alleges that Defendant West Valley Chrysler Jeep failed to properly store, prepare, and
repair the vehicle in accordance with industry standards. Although the economic loss rule generally only
“allows a plaintiff to recover . . . in tort when a product defect causes damage to ‘other property,’ that is,
property other than the product itself,” Jimenez v. Superior Court, 29 Cal. 4th 473, 483 (2002)
(emphasis in original), there are some exceptions. For example, the “economic loss rule does not
necessarily bar recovery in tort for damage that a defective product (e.g., a window) causes to other




                                                                                                   :
                                                             Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                     Page 3 of 4
                               UNITED STATES DISTRICT COURT                                     JS-6
                              CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES - GENERAL
 Case No.     2:19-cv-02671-SVW-MRW                                                Date    July 2, 2019

 Title        Pedro W. Barillas et al. v. FCA US LLC et al.



portions of a larger product (e.g., a house) into which the former has been incorporated.” Id. This
exception to the economic loss rule has “over time expanded to include damage to one part of a product
caused by another, defective part.” Id. at 484 (internal citation and quotation marks omitted). The
question of whether an economic loss rule exception will ultimately apply in this case is not for the
Court to determine at this stage; rather, the Court is to assess only whether there is a possibility that a
state court would find that the Complaint does—or an amended complaint could—state a claim. The
Court finds that there is such a possibility, 1 and accordingly grants Plaintiffs’ motion to remand.

V.       Conclusion

        The Court GRANTS Plaintiffs’ motion and REMANDS the case to state court for lack of
subject-matter jurisdiction. Dkt. 22. The Court DENIES Plaintiffs’ motion for judgment on the pleadings
as moot. Dkt. 23.

         IT IS SO ORDERED.




1
        Plaintiffs have alleged defects that could conceivably be related, for example where one defect leads to or
causes another defect.




                                                                                                       :
                                                                Initials of Preparer
                                                                                          PMC

                                             CIVIL MINUTES - GENERAL                                       Page 4 of 4
